DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-18 are pending in the instant application.  Claims 1, 7, and 13 have been amended.  The rejection of the pending claims is hereby made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ross et al (US 2014/0058823).

Regarding claim 1, the prior art discloses: 
A computer-implemented method for data capture comprising: generating a plurality of unique codes, each unique code corresponding to particular information; distributing the plurality of unique codes to a plurality of users; receiving a unique code; verifying the unique code is valid and unused; marking the unique code as used; and providing the particular information (SEE AT LEAST PARAGRAPH [0058] TO ROSS ET AL).
	Ross et al does not explicitly disclose wherein at least some of the plurality of unique codes are distributed in email messages;  and wherein the unique code is scanned directly from an email message on a device.
However, Priebatsch et al discloses a token based gift card system and method, wherein at least some of the plurality of unique codes are distributed in email messages; and wherein the unique code is scanned directly from an email message on a device (see at least paragraph [0068] and [0069] to Priebatsch et al “the recipient RR can be notified of the gift card in a communication to the address provided by the purchaser P, for example by email, SMS, or other means. The notification may include, directly or indirectly, a gift card identification token associated with the purchased gift card record in the transaction system 106, which may be encoded or represented in the form of a bar code, QR code, or other pattern that can be scanned by an optical scanner 112 at a merchant POS terminal 108, either from the display of a computing device 102”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method for converting print media coupons to virtual coupons and redeeming the same, as disclosed by Ross et al and the token-based gift cards system and method as taught by Priebatsch et al, in order to enable a user to receive and access advertisement data on a mobile device via email, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	
Regarding claim 2, the prior art discloses: 
The method of claim 1, wherein the unique code is received from a point-of-sale system and the particular information indicates at least one of: an offer for goods or service to be provided and pricing information for the goods or services to be provided (SEE AT LEAST PARAGRAPH [0058] TO ROSS ET AL). Regarding claim 3, the prior art discloses: 
The method of claim 2, wherein the unique code is scanned by a code reader included in or attached to the point-of-sale terminal (SEE AT LEAST PARAGRAPH [0058] TO ROSS ET AL). Regarding claim 4, the prior art discloses: 
(SEE AT LEAST PARAGRAPH [0054] TO ROSS ET AL). Regarding claim 5, the prior art discloses: 
The method of claim 2, wherein particular information associated with a unique code provided to a user is determined based on information relating to the user (SEE AT LEAST PARAGRAPH [0054] TO ROSS ET AL). Regarding claim 6, the prior art discloses: 
The method of claim 5, wherein the information relating to the user includes at least one of: a name, an age, an income, an address, a housing type, a geographic location, a gender of the user, demographic information, and sociographic information (SEE AT LEAST PARAGRAPH [0054] TO ROSS ET AL). Claims 7-18 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687